About 5:30 p.m. on January 27, 1960, the plaintiffs, both municipal firefighters, drove to Boston and went to a barroom on Kingston Street where they remained for approximately a half hour having a few drinks. When they emerged the street lights were on. On a building nearby there was a sign “For Rent,” or “Entire 4th & 5th floors for rent. Call RI 2-4142.” No call was ever made. They had never been in the building before and knew no one there. Nobody ever invited them into the premises. They entered the doorway. It was dim and dark. They could not see. They took a few steps and fell into an elevator pit and were injured. Shortly after midnight they went home. At the close of the evidence, which included such matters as the operating condition of the elevator and the gate, the judge, subject to exception, directed verdicts for the defendants. There was no error. We pass without comment the plaintiffs’ contention that their purpose in entering the building at the time of day and year “was to see the area that was for rent” and that therefore they were business invitees to whom the duty of reasonable care was owed. We rule that the evidence required a finding that the plaintiffs were contribu-torily negligent. Herman v. Golden, 298 Mass. 9, 12. Gidge v. Security Realty Co. 347 Mass. 779. There was no reversible error in the rulings on evidence.

Exceptions overruled.